                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

TERESA P. BRITTON                                          CASE NO. 3:18-CV-01523

VERSUS                                                     JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER OF                               MAG. JUDGE KAREN HAYES
SOCIAL SECURITY ADMINISTRATION


                                       JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner's decision is

AFFIRMED, in its entirety, and that this matter is hereby DISMISSED WITH PREJUDICE.

       MONROE, Louisiana, this 15th day of November, 2019.




                                                    _____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
